McKean, C. J.,
delivered the. Opinion of the Court.
The counsel for the respective parties inform the Court that they have each procured for the Court the transcripts required by Section 338 of the Practice Act. But this is not important on this motion. The question is, was the appeal perfected in-time to be placed on the calendar for the present term ? The appeal was perfected on the 11th day of December last, a month before the commencement of this term of the Court; and the appeal thus perfected, stays the execution of the judgment. It is the Respondent’s right to have the cause heard at' the present session of the Court, unless good cause is shown to the contrary.
The cause should be placed on the calendar, and, when reached in its order, either party may bring it to a hearing, provided he shall have given three days’ notice to the other. (Practice Act, Sec. 348). Ordered accordingly.
Emerson and BorEman, J. J., concurred.